
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.23



EMPLOYMENT AGREEMENT


        THIS AGREEMENT is effective as of January 1, 2007 ("Effective Date")
between Oglethorpe Power Corporation (An Electric Membership Corporation) ("the
Company") and William F. Ussery ("Employee"). The Company desires to employ
Employee, and Employee desires to accept employment with the Company, under the
following terms and conditions. Therefore, in consideration of Employee's
employment with the Company and the mutual promises and conditions contained in
this Agreement, the adequacy of which the parties hereby acknowledge, Employee
and the Company agree as follows:

        1.    Term.    Subject to the provisions for automatic renewal and
termination as provided below, the term of this Agreement shall commence on the
Effective Date and shall terminate at 12:01 a.m. on December 31, 2008.

        (a)    Automatic Renewal.    This Agreement shall be automatically
extended for one additional year, unless on or before November 30, 2007 (for the
initial term), or thirteen (13) months before the expiration of any extended
term, either Party provides to the other written notice of its desire not to
automatically renew this Agreement.

        2.    Position and Duties.    

        (a)    Employee's Title; Duties.    Employee shall serve the Company in
the position of Senior Vice President, Member and External Relations. Employee
shall perform all duties of this position, as assigned by the CEO, President, or
the Board of Directors of the Company (or other designee).

        (b)    Conflict of Interest.    During Employee's employment, Employee
shall not engage in any business activity which, in the reasonable judgment of
the CEO, conflicts with the duties of the Employee under this Agreement, whether
or not such activity is pursued for gain, profit or other pecuniary advantage.

        (c)    Participation in Other Boards or Similar
Activities.    Notwithstanding subsection 2(b), Employee may receive
compensation for participation on boards of directors or similar part-time
associations, provided that such participation does not interfere with the
performance of Employee's employment obligations to the Company and that such
participation has been approved in advance by the Company's CEO. The foregoing
restrictions also shall not limit or prohibit Employee from engaging in passive
investment and community, charitable and social activities not interfering with
Employee's performance and obligations under this Agreement.

        3.    Compensation and Related Matters.    

        (a)    Base Salary.    For all services rendered by Employee during the
term of this Agreement, the Company shall pay Employee a minimum annual base
salary of $171,700.00, payable in equal semi-monthly installments, less
applicable withholdings. Employee's base salary will be subject to review and
possible upward adjustment, subject to the sole discretion of the President and
CEO.

        (b)    Benefits.    During the term of employment, Employee shall be
entitled to receive and shall be allowed to participate in the Company's
standard comprehensive benefits package on the terms and conditions as provided
in the policies and practices of the Company, which may be modified from
time-to-time in the sole discretion of the Company's Board of Directors.
Employee agrees that no claim will arise against the Company by virtue of its
Board of Directors' exercise of its rights to modify the Company's benefits
package.

        (c)    Bonus Eligibility; Performance Pay Program.    Employee will be
eligible for consideration for an annual bonus and other incentive compensation
plans generally available to other similarly situated employees, including but
not limited to the OPC Performance Pay Program. Such a bonus, if awarded, will
be an amount determined by the Company in its sole discretion. Employee must be
employed by the Company as of December 31st of the award year in order to
receive it;

--------------------------------------------------------------------------------






however, in the event Employee is terminated not for Cause during the last
quarter of an award year, Employee will be eligible to receive a prorated bonus
based on attainment of the applicable goals during Employee's employment. Any
prorated bonus will be paid in accordance with the Company's regular bonus
payment schedule.

        (d)    Business Expenses.    Employee is authorized to incur reasonable
and documented business expenses incurred or paid by Employee on behalf of the
Company in performing Employee's duties. Such reasonable expenses shall be
promptly paid (or reimbursed as applicable) by the Company upon presentation of
expense statements in accordance with the Company's policy.

        4.    Termination and Severance.    

        (a)    Termination for Cause.    The Company may terminate Employee's
employment with the Company at any time if it believes in good faith that it has
Cause to do so. "Cause" shall be defined as: (i) Employee's failure to perform
Employee's duties which causes or is likely to cause material harm to the
Company or material interference with its operations; (ii) Employee's
substantial, material failure to comply with the Company's written directions or
policies; or (iii) Employee's engaging in conduct that is unlawful or
disreputable, to the possible material detriment of the Company, its affiliates,
its predecessors or successors, or Employee's own reputation; provided, however,
that with respect to (i) and (ii) above, Employee has been given prompt notice
of the failure and a reasonable opportunity to cure it. In the event of a
termination for Cause, or in the event of Employee's death or disability (which
shall be defined as an inability to perform the essential functions of
Employee's position, with or without accommodation, consistent with the
Company's obligations under the Americans With Disabilities Act), all salary and
other benefits provided to Employee under this Agreement shall cease as of the
date of termination except for any portion of Salary that is accrued and owing
and any life and/or disability insurance proceeds that become payable by reason
of Employee's death or disability.

        (b)    Termination Not for Cause; Resignation with Good Reason.    The
Company may terminate Employee's employment at any time upon two weeks' notice
to the Employee. In the event the Company terminates Employee's employment not
for Cause or in the event Employee resigns with Good Reason (as defined below),
Employee shall receive as severance pay the equivalent of one year of Employee's
then-current base salary, less applicable withholdings, payable in lump-sum form
(referred to as "Severance Pay"); provided, however, no payment shall be made to
the Employee under this Section prior to six (6) months after the Employee's
date of termination to the extent that such payment would result in adverse tax
consequences under Section 409A of the Internal Revenue Code of 1986, as
amended.

        i)    Definition of "Good Reason".    For purposes of this Section,
"Good Reason" shall be defined as: (a) a demotion or material reduction or
alteration of Employee's job title or job duties and responsibilities
inconsistent with Employee's current position; (b) a reduction of Employee's
base salary; or (c) a relocation of Employee's principal office by more than
fifty (50) miles; and further provided that Good Reason may be found under this
subsection 4(b)(i) without regard to whether there has been a sale or transfer
of any or all of the Company's assets.

        ii)    Medical Allowance and Outplacement Services.    In addition to
the payment provided in subsection 4(b), the Company will provide (i) six
(6) months' outplacement services to be determined by the Company and (ii) an
amount equal to the Employee's cost for medical and dental continuation coverage
pursuant to COBRA for six (6) months at the coverage type and level as is in
effect as of the date of the Employee's termination of employment.

2

--------------------------------------------------------------------------------






        iii)    Release.    Employee will only receive Severance Pay and the
additional benefits provided in subsection 4(b)(ii) if Employee signs a form
releasing all claims against the Company which shall be furnished by the Company
no later than 45 days after the effective termination date (or within 45 days
after an arbitrator determines that Employee is entitled to such payments), and
Employee does not thereafter revoke the release.

        iv)    No Duty to Mitigate.    In the event Employee's employment is
terminated in a manner that gives Employee a right to receive payment described
in subsections 4(b) and 4(b)(ii) (collectively, "damages"), Employee shall have
no obligation to mitigate such damages through subsequent employment or other
earnings.

        (c)    Resignation Without Good Reason.    Employee may resign
employment at any time upon thirty (60) days' notice to the Company. In such
event, if requested by the Company, Employee shall continue to render services
and shall be paid Employee's regular salary and receive normal benefits up to
the effective date of termination. In the event of a resignation without Good
Reason, all salary and other benefits provided to Employee under this Agreement
shall cease as of the date of termination.

        5.    This Agreement to be Kept Confidential.    As a material condition
to this Agreement, Employee agrees not to disclose the terms of this Agreement,
without the Company's prior written permission, to anyone other than an
immediate family member or an attorney, accountant or other professional advisor
who agrees in advance to honor this confidentiality requirement. Employee
further understands that, so long as the Company has reporting obligations under
SEC regulations, the Company is not prohibited from disclosing the terms of this
Agreement to the extent legally required by applicable reporting requirements.
This Agreement also does not prohibit Employee from disclosing the terms of this
Agreement to the extent necessary to enforce this Agreement or disclosures to
the extent legally required by a subpoena or court order, provided that the
Company is notified in writing of such a disclosure obligation within five
(5) days after it arises. In the event that Employee violates the
confidentiality obligations of this Section, the Company reserves the right to
cancel this Agreement.

        6.    Inventions and Confidential Information Agreement.    As a
pre-condition to the effectiveness of this Agreement, Employee has executed or
shall execute a standard Company Inventions and Confidential Information
Agreement. Employee acknowledges and agrees that any breach by Employee of such
Agreement shall constitute a violation of subsection 4(a)(ii) of this Agreement
for Cause, and the Company shall have all rights and obligations provided for.

        7.    Arbitration of Disputes.    Final and binding arbitration shall be
the exclusive remedy for all disputes between the Company and Employee regarding
the validity, interpretation or effect of this Agreement.

        (a)    Procedure.    Any such arbitration shall be in accordance with
the procedures of the American Arbitration Association ("AAA"). The arbitration
hearing will be held before an experienced employment arbitrator or panel of
arbitrators licensed to practice law in the state of Georgia and selected in
accordance with the rules of the AAA. The forum for such arbitration shall be
Atlanta, Georgia.

        (b)    Required Notice.    The party seeking arbitration of a dispute
under this Section must give specific written notice of any claim to the other
party within six (6) months of the date the party seeking arbitration first has
knowledge of the event giving rise to the dispute; otherwise, the claim shall be
void and deemed waived, even if there is a federal or state statute of
limitations which would have given more time to pursue the claim.

        (c)    Expenses.    The Company shall initially be responsible for
payment of arbitration costs, excluding Employee's attorneys' fees; provided,
however, that the arbitrator shall have the authority to fashion an equitable
division of costs if the arbitrator finds that such costs are unduly

3

--------------------------------------------------------------------------------






burdensome with respect to either party. All other costs and expenses associated
with the arbitration, including but not limited to attorneys' fees, shall be
borne by the party incurring the expense, unless applicable law provides for a
different allocation, in which event the arbitrator can order that costs and
expenses be allocated in accordance with applicable law. In any arbitration
related to the breach of the terms of this Agreement, the arbitrator shall have
the authority to award attorneys' fees and costs to the prevailing party.

        8.    Miscellaneous.    

        (a)    Governing Law.    This Agreement shall be construed under,
governed by, and enforced in accordance with the laws of the State of Georgia,
without regard to its choice of law provisions. This Agreement shall further be
construed to comply with Section 409A of the Internal Revenue Code of 1986, as
amended.

        (b)    Notice.    Any notice required or desired to be given under this
Agreement by Employee to the Company shall be provided in writing via
hand-delivery, facsimile (with confirmation of delivery), recognized express
courier, or Certified Mail to Director of Human Resources, Oglethorpe Power
Corporation, 2100 East Exchange Place, Tucker, Georgia 30085-1359, fax number:
770-270-7676. Any notice required or desired to be given under this Agreement by
Company to the Employee shall be provided in writing via hand-delivery,
recognized express courier, or Certified Mail to Employee at the address listed
below Employee's signature or at Employee's Company office. Notice shall be
deemed given upon the date of delivery. Addresses or facsimile numbers may be
changed by providing notice in accordance with this Section.

        (c)    Assignment and Successorship.    The rights and obligations of
the Company under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company. This Agreement shall
also be binding upon and shall inure to the benefit of Employee and Employee's
estate, but Employee may not assign any rights or delegate any duties or
obligations under this Agreement, except to the extent permitted under the
Company's benefit plans.

        (d)    Complete Agreement.    This Agreement shall constitute the entire
agreement between the parties with respect to the subjects addressed in this
Agreement. Any subsequent alteration or modification to this Agreement must be
made in writing and signed by both parties.

        (e)    Severability.    Should any provision of this Agreement or
portion be ruled void, invalid, unenforceable or contrary to public policy by
any court of competent jurisdiction, then any remaining portion of such
provision and all other provisions of this Agreement shall survive and be
applied and any invalid or unenforceable portion shall be construed or performed
to preserve as much of the original words, terms, purpose and intent as shall be
permitted by law.

        (f)    Counterparts.    This Agreement shall be executed in duplicate
counterparts. Each counterpart is deemed an original of equal dignity with the
other. The official executing this Agreement on behalf of the Company represents
and warrants that he or she has full requisite authority to do so.

        (g)    Waiver of Breach.    The waiver by the Company or Employee of a
breach of any provision of this Agreement by the other shall not operate or be
construed as a waiver of any subsequent breach by Employee or the Company,
respectively.

        (h)    Prior Employment Contract.    This Agreement shall supersede and
replace any and all prior contracts for employment between the Company and
Employee.

4

--------------------------------------------------------------------------------






        So agreed, effective as of the date written on page 1 above.

EMPLOYEE:   COMPANY:
/s/ William F. Ussery
 
/s/ Thomas A. Smith
Date: 1/4/07
 
Date: 12/29/06
Printed Name: William F. Ussery
 
Printed Name: Thomas A. Smith
 
 
Title: President & CEO

5

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.23



EMPLOYMENT AGREEMENT
